—In an action to recover damages for personal injuries, the defendant AT&T appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated July 1,1994, which denied its motion, in effect, to reargue its motion for summary judgment dismissing the complaint insofar as asserted against it.
*730Ordered the appeal is dismissed, with costs payable by the appellant to the plaintiff-respondent.
Although the appellant denominated its motion as one to renew, because it offered additional evidence which was in its possession at the time of the previous motion, we deem it to be a motion to reargue (see, First Fed. Sav. & Loan Assn. v Ruby Land Dev., 215 AD2d 721; Price v Patagonia, 212 AD2d 765; Matter of Aetna Cas. & Sur. Co. v Pellegrino, 203 AD2d 457).
The denial of a motion to reargue is not appealable (see, Michaelson v Scaduto, 205 AD2d 507). Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.